United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3492
                        ___________________________

                                Stephen Cavanaugh

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Hall County Department of Corrections; Fred Ruiz, Director; Jimmy Vann,
Assistant Director; Darla Sparr, Sgt.; Carol Castleberry, Sgt.; Jason Conley, Sgt.;
                                  Debb Rea, Sgt.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                              Submitted: July 5, 2015
                               Filed: July 14, 2016
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Nebraska prisoner Stephen Cavanaugh appeals
after the district court1 ruled adversely on his discovery-related motions, his motions
seeking leave to amend his complaint, and the parties’ cross-motions for summary
judgment.

      To begin, we conclude that the district court did not abuse its discretion by
denying Cavanaugh’s discovery-related motions or his motions seeking leave to
amend his complaint. See Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 759 (8th
Cir. 2006) (district court has broad discretion in establishing and enforcing
progression order deadlines); Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir.
1998) (denial of motion to amend complaint reviewed for abuse of discretion).

       We further conclude that the district court properly granted summary judgment
in favor of defendants. See Crain v. Bd. of Police Comm’rs, 920 F.2d 1402, 1405-06
(8th Cir. 1990) (de novo standard of review). Specifically, we agree that Cavanaugh
effectively sued only Hall County, see Johnson v. Outboard Marine Corp., 172 F.3d
531, 535 (8th Cir. 1999), and that he failed as a matter of law to establish Hall
County’s liability, see Bd. of Cty. Comm'rs v. Brown, 520 U.S. 397, 403 (1997)
(plaintiff seeking to impose liability on municipality under § 1983 is required to
identify municipal policy or custom that caused injury); see also Bernini v. City of St.
Paul, 665 F.3d 997, 1007-08 (8th Cir. 2012) (discussing liability based on official’s
policymaking authority); Cowans v. Warren, 150 F.3d 910, 911-12 (8th Cir. 1998)
(per curiam) (inmate may not state claim of retaliation where discipline was imparted
for acts that prisoner was not entitled to perform).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-